DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1 and 3-9 are directed to a BCC dual phase refractory superalloy as set forth in the instant claims.  The closest prior art of record is “Order-disorder transformation of the body centered cubic phase in the Ti-Al-X (X = Ta, Nb, or Mo) system” by Das et al as set forth in the office action mailed 5/23/2022.  Das discloses a BCC dual phase refractory superalloy, which Ti as Group 4 transition metals, one or more of Na and Ta as Group 5 transition metals, and Al, and has a structure of a BCC phase, wherein the BCC phase is composed of a disordered BCC phase and an ordered BCC phase (Das, abstract, “1. Introduction,” “3.1. Ti-Al-Ta system,” “3.2. Ti-Al-Nb system,” pages 3995-4001).  Das differs from instant claims 1 and 3-9 in that the composition of the alloys disclosed in Das is outside that of the composition of claims 1 and 3-9.
Other pertinent prior art is “Effect of Al addition on mechanical properties and microstructure of refractory Al-xHfNbTaTiZr alloys” by Lin et al and “Effect of aluminum on the microstructure and properties of two refractory high-entropy alloys” by Senkov et al.  Lin and Senkov both disclose two-phase BCC alloys with compositions lying within the composition range of at least instant claim 1. Lin and Senkov both differ from the instant claims in that the BCC phases of Senkov and Lin are all disordered and Senkov and Lin disclose no ordered BCC phases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738